DETAILED ACTION
This Office Action is in response to an application that was filed on 08/21/2018. Claims 1-14 are presented for examination consideration.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), fourth paragraph:
Subject to the [fifth paragraph of 35 U.S.C. 112 (pre-AIA )], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 7 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the 
	Claim 7 has the limitation "wherein the flame retardant consists of the aluminum tris(diethyl phosphinate) and the melamine polyphosphate". The limitation of a flame retardant consisting of aluminum tris(diethyl phosphinate) and melamine polyphosphate is already annotated in independent claim 1 where the claim depend on.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claims 1, 3, 4, 5, 6, 7, 8, 9, 10, and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Shan (WO2014075291A1 and Shan hereinafter; cited in the following: IDS filed on 08/21/2018; the 11/15/2016 PCT English Translation of the International Search Report; the 11/09/2016 PCT English Translation of the Written Opinion of the International Searching Authority; the 02/03/2020 Chinese First Office Action), in view of Koji et al. (JPH11320798A and Koji hereinafter), as evidenced by Wataru et al. (WO2016009939A1 and Wataru hereinafter).

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale


Chiguard® 5431









[Chemical formula 1]


    PNG
    media_image2.png
    401
    1258
    media_image2.png
    Greyscale


[Chemical formula 2]

    PNG
    media_image3.png
    295
    927
    media_image3.png
    Greyscale



[Chemical formula 11]

    PNG
    media_image4.png
    254
    939
    media_image4.png
    Greyscale


[Chemical formula 13]

    PNG
    media_image5.png
    256
    897
    media_image5.png
    Greyscale



Regarding claim 1, Shan discloses a composition (claims 1-10 indicate a composition), comprising: 15 to 40 parts by weight of a poly(phenylene ether) (claim 1 indicates  15 to 40 parts by weight of a poly(phenylene ether {20 to 40 weight percent of a poly(phenylene ether)}); 25 to 45 parts by weight of a hydrogenated block copolymer of an alkenyl aromatic monomer and a conjugated diene (claim 1 indicates 25 to 45 parts by weight of a hydrogenated block copolymer of an alkenyl aromatic monomer and a conjugated diene {25 to 50 weight percent of a hydrogenated block copolymer of an alkenyl aromatic compound and a conjugated diene}); 5 to 15 parts by weight of a polypropylene (claim 5 indicates 5 to 15 parts by weight of a polypropylene {4-8 weight percent of the polypropylene homopolymer}); 5 to 15 parts by weight of a polybutene having a number average molecular weight of 500 to 1500 grams/mole (¶[0042] and claim 1 indicates 5 to 15 parts by weight of a polybutene having a number average molecular weight of 500 to 1500 grams/mole {5 to 15 weight percent of a polybutene; where polybutene average molecular weight of about 800 AMU [800 grams/mole]}); 15 to 25 parts by weight of a flame retardant comprising aluminum tris(diethyl phosphinate) and melamine polyphosphate (claims 1 and 8 indicate 15 to 25 parts by weight of a flame retardant comprising aluminum tris(diethyl phosphinate) and melamine polyphosphate {claim 1 indicates 10 to 47 weight percent of a flame retardant; where claim 8 indicates the flame retardant is selected from the group consisting of melamine polyphosphate and aluminum tris(diethyl phosphinate) used in combination}); and 1 to 5 parts by weight of an ultraviolet absorbing agent comprising a bis(benzotriazole) compound (¶[0068] indicates benzotriazole-type UV absorber that with a benzotriazole core structure such as bis(benzotriazole) with CAS Name 2,2’-Methylene bis(6-(2H-benzotriazol-2-yl)-4-,1,1,3,3,tetramethylbutyl)phenol) with CAS Reg. No 103597-45-1 for Chiguard 5431 shown above; claim 10 indicates 1 to 5 parts by weight of an ultraviolet absorbing agent comprising a (benzotriazole) compound {0.1 to 5 percent of an anti-UV agent selected from the group consisting of benzotriazole-type anti-UV absorbers}); wherein all parts by weight are based on 100 parts by weight total of the poly(phenylene ether), the hydrogenated block copolymer, the polypropylene, the polybutene, and the flame retardant (claims 1 and 5 indicate where all parts by weight are based on 100 parts by weight total of the poly(phenylene ether) {20-40 weight percentage}, the hydrogenated block copolymer {25-50 weight percentage}, the polypropylene {4-8 weight percent}, the polybutene {5-15 weight percent}, and the flame retardant {10-47 weight percent}).
Shan discloses the claimed invention except an ultraviolet absorbing agent comprising a bis(benzotriazole) compound having the structure wherein R1 is hydrogen or methyl; and each occurrence of R2 is independently C4-C12 alkyl.
Koji discloses an ultraviolet absorbing agent comprising a bis(benzotriazole) compound having the structure wherein R1 is hydrogen or methyl; and each occurrence of R2 is independently C4-C12 alkyl (abstract/overview & claim 1 & ¶[0012_0022-0023_0028 & 0029 from the J-Plat Translation & Formulas 1-2_11_13 Reproduced above indicates  an ultraviolet absorbing agent comprising a bis(benzotriazole) compound of Formula 1 having the structure wherein R1 {A} is hydrogen or methyl; and each occurrence of R2 {R2 & R4} is independently C4-C12 alkyl {ultraviolet absorbing bisbenzotriazole compound represented by Formula 1 indicated in ¶[0012]; where R1 [A] can include a methyl group forming a methylene group, as evidence by Wataru in line 207 from the Espacenet Translation, indicated in ¶[0022] and in Formula 11  in ¶[0028-0029]; or where R1 [A]  can include hydrogen forming an amino group, indicated in ¶[0023] and Formula 13 in ¶[0028-0029]; and where the occurrence of R2 [R2 & R4], represented as Formula 2, has a C1-C10 alkyl group in R6 and R7 of Formula 2, indicated in the abstract/overview}).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate an ultraviolet absorbing agent comprising a bis(benzotriazole) compound having the structure wherein R1 is hydrogen or methyl; and each occurrence of R2 is independently C4-C12 alkyl into the composition of Shan. One would have been motivated in the composition of Shan and have the ultraviolet absorbing agent that is comprised of bis(benzotriazole) compound that has the structure where R1 is hydrogen or methyl and each occurrence of R2 is independently C4-C12 alkyl in order for the ultraviolet absorber, due to the high melting point and the high resistance to vapor deposition, not to bleed out or precipitate from the surface with time, and exhibit excellent weather resistance, as indicated by Koji in ¶[0003 & 0012], in the composition of Shan.

Regarding claim 3, modified Shan discloses a composition, wherein the poly(phenylene ether) is a poly(2,6-dimethyl-1,4-phenylene ether) having an intrinsic viscosity of 0.35 to 0.5 deciliter per gram)(Shan: ¶[0013] indicates where when the poly(phenylene ether) is a poly(2,6-dimethyl-l,4-phenylene ether), the intrinsic viscosity range of about 0.3 to about 0.6 deciliter per gram).

Regarding claim 4, modified Shan discloses a composition, wherein the poly(phenylene ether) has an intrinsic viscosity of 0.35 to 0.5 deciliter per gram and comprises poly(phenylene ether) homopolymer and poly(phenylene ether)-polysiloxane block copolymer (Shan: ¶[0011 & 0013-0014] indicates where the poly(phenylene ether) has an intrinsic viscosity of 0.35 to 0.5 deciliter per gram and comprises poly(phenylene ether) homopolymer and poly(phenylene ether)-polysiloxane block copolymer {poly(phenylene ether) can be in the form of a combination of a homopolymer and a block copolymer, indicated in ¶[0011]; the jacketing composition may be comprised of a poly(phenylene ether)-polysiloxane block copolymer, indicated in ¶[0014]; and where in some embodiments, the poly(phenylene ether) has an intrinsic viscosity of about 0.2 to about 1.0 deciliter per gram, indicated in ¶[0013]}).

Regarding claim 5, modified Shan discloses a composition, wherein the 25 to 45 parts by weight of the hydrogenated block copolymer comprise 25 to 35 parts by weight of a polystyrene-poly(ethylene-butylene-styrene)-polystyrene tapered block copolymer (Shan: ¶[0026 & 00110] indicates where the 25 to 45 parts by weight of the hydrogenated block copolymer comprise 25 to 35 parts by weight of a polystyrene-poly(ethylene-butylene-styrene)-polystyrene tapered block copolymer {25 to 45 weight percent of a hydrogenated block coplymer is comprised of 20 to 28 weight percent of a polystyrene-poly(ethylene-butylene-styrene)- polystyrene (SEBS) triblock copolymer indicated in ¶[00110]; where hydrogenated block copolymer has a tapered linear structure indicated in ¶[0026]}).

Regarding claim 6, modified Shan discloses a composition, comprising 0 to 5 parts by weight total of any polyolefins other than the polypropylene and the polybutene (Shan: ¶[0035-0036] indicates where the composition is comprising of 0 to 5 parts by weight total of any polyolefins other than the polypropylene and the polybutene {polyolefin homopolymer is propylene homopolymer which is present in an amount of about 3 to about 15 weight percent based on the total weight of the composition indicated in ¶[0036]; where ¶[0035] indicates that polyolefin homopolymer may be selected from the group consisting of polyethylene & polypropylene & and polyisobutene;  therefore, it is reasonable that given the two alternatives in the groups of polyethylene and polyisobutene, that one skilled in the arts would not choose polypropylene in the group for polyolefin homopolymer}).

Regarding claim 7, modified Shan discloses a composition, wherein the flame retardant consists of the aluminum tris(diethyl phosphinate) and the melamine polyphosphate (Shan: claim 8 indicate a flame retardant comprising aluminum tris(diethyl phosphinate) and melamine polyphosphate}).

Regarding claim 8, modified Shan discloses a composition, wherein in the bis(benzotriazole) compound structure, R1 is hydrogen; and each occurrence of R2 is independently C6-C10 alkyl (Koji: abstract/overview & claim 1 & ¶[0012_0023_0028 & 0029] from the J-Plat Translation & Formulas 1-2_13 Reproduced above indicates  an ultraviolet absorbing agent comprising a bis(benzotriazole) compound of Formula 1 having the structure wherein R1 {A} is hydrogen; and each occurrence of R2 {R2 & R4} is independently C6-C10 alkyl {ultraviolet absorbing bisbenzotriazole compound represented by Formula 1 indicated in ¶[0012]; where R1 [A]  can include hydrogen forming an amino group, indicated in ¶[0023] and Formula 13 in ¶[0028-0029]; and where the occurrence of R2 [R2 & R4], represented as Formula 2, has a C1-C10 alkyl group in R6 and R7 of Formula 2, indicated in the abstract/overview}).

Regarding claim 9, modified Shan discloses a composition, wherein the composition further comprises 0 to 15 parts by weight mineral oil and 0 to 15 parts by weight colorant, and wherein the composition comprises 0 to 5 parts by weight total of any components other than the poly(phenylene ether), the hydrogenated block copolymer, the polypropylene, the polybutene, the flame retardant, the ultraviolet absorbing agent, the mineral oil, and the colorant (Shan: ¶[0086 & 00127] indicates where the composition further comprises 0 to 15 parts by weight mineral oil and 0 to 15 parts by weight colorant, and wherein the composition comprises 0 to 5 parts by weight total of any components other than the poly(phenylene ether), the hydrogenated block copolymer, the polypropylene, the polybutene, the flame retardant, the ultraviolet absorbing agent, the mineral oil, and the colorant {in ¶[00127] indicates a composition with the following comprised material components: 20 to 25 weight percent of poly (2,6-dimethyl-l ,4-phenylene ether; 25 to 45 weight percent of a hydrogenated block coplymer that comprises 10 to 18 weight percent of a melt kneaded blend comprising hydrogenated block copolymer, an ethylene-propylene copolymer, and mineral oil; 4 to 8 percent of propylene homopolymer; 10 to 30 weight percent of a flame retardant; 0.1 to 2 weight percent of a colorant; 1 to 2 weight percent of an anti-UV agent; where ¶[0086] indicates the base composition is comprised of 5 to 15 weight percent of a polybutene; therefore, one skill in the arts can conclude that the composition can also be comprised of 0 to 5 parts by weight total of an antioxidant}).

Regarding claim 10, modified Shan discloses a composition, comprising 22 to 28 parts by weight of the poly(phenylene ether)(Shan: claim 1 indicates  22 to 28 parts by weight of a poly(phenylene ether {20 to 40 weight percent of a poly(phenylene ether)}); 33 to 43 parts by weight of the hydrogenated block copolymer (Shan: claim 1 indicates 33 to 43 parts by weight of a hydrogenated block copolymer {25 to 50 weight percent of a hydrogenated block copolymer}); 4 to 9 parts by weight of the polypropylene (Shan: claim 5 indicates 4 to 9 parts by weight of a polypropylene {4-8 weight percent of the polypropylene homopolymer}); 5 to 11 parts by weight of the polybutene (Sham: claim 1 discloses 5 to 11 parts by weight of a polybutene {5 to 15 weight percent of a polybutene}); 15 to 22 parts by weight of the flame retardant (Shan: claim 1 indicate 15 to 22 parts by weight of a flame retardant {claim 1 indicates 10 to 47 weight percent of a flame retardant}); and 1.5 to 4 parts by weight of the ultraviolet absorbing agent (Shan: claim 10 indicates 1.5 to 4 parts by weight of an ultraviolet absorbing agent comprising a (benzotriazole) compound {0.1 to 5 percent of an anti-UV agent}).

Regarding claim 11, modified Shan discloses a composition, wherein the poly(phenylene ether) is a poly(2,6-dimethyl-1,4-phenylene ether) having an intrinsic viscosity of 0.35 to 0.5 deciliter per gram (Shan: ¶[00127] indicates 20 to 25 weight percent of poly (2,6-dimethyl-l ,4-phenylene ether having an intrinsic viscosity of 0.4 to 0.5 deciliter per gram); wherein the 33 to 43 parts by weight of the hydrogenated block copolymer comprises 27 to 37 parts by weight of a polystyrene-poly(ethylene-butylene-styrene)-polystyrene tapered block copolymer (Shan: ¶[0026 & 00127] indicates where 33 to 43 parts by weight of the hydrogenated block copolymer comprises 27 to 37 parts by weight of a polystyrene-poly(ethylene-butylene-styrene)-polystyrene tapered block copolymer {25 to 45 weight percent of a hydrogenated block copolymer that comprises 20 to 28 weight percent of a polystyrene-poly(ethylene-butylene-styrene)- polystyrene (SEBS) triblock copolymer indicated in ¶[00127]; where hydrogenated block copolymer has a tapered linear structure indicated in ¶[0026]); wherein the composition comprises 0 to 5 parts by weight of any polyolefin other than the polypropylene and the polybutene (Shan: ¶[0035] indicates that polyolefin homopolymer may be selected from the group consisting of polyethylene & polypropylene & and polyisobutene, with a given the two alternatives in the groups of polyethylene and polyisobutene, then it would be reasonably not to choose polypropylene in the group for polyolefin homopolymer; ¶[0036] indicates polyolefin homopolymer is propylene homopolymer which is present in an amount of about 3 to about 15 weight percent based on the total weight of the composition); wherein the flame retardant consists of the aluminum tris(diethyl phosphinate) and the melamine polyphosphate (Shan: claim 8 indicate flame retardant comprising aluminum tris(diethyl phosphinate) and melamine polyphosphate {claim 8 indicates the flame retardant is selected from the group consisting of melamine polyphosphate and aluminum tris(diethyl phosphinate) used in combination}); wherein in the bis(benzotriazole) compound structure, R1 is hydrogen; and each occurrence of R2 is independently C6-C10 alkyl (Koji: abstract/overview & claim 1 & ¶[0012_0023_0028 & 0029] from the J-Plat Translation & Formulas 1-2_13 Reproduced above indicates  an ultraviolet absorbing agent comprising a bis(benzotriazole) compound of Formula 1 having the structure wherein R1 {A} is hydrogen; and each occurrence of R2 {R2 & R4} is independently C6-C10 alkyl {ultraviolet absorbing bisbenzotriazole compound represented by Formula 1 indicated in ¶[0012]; where R1 [A]  can include hydrogen forming an amino group, indicated in ¶[0023] and Formula 13 in ¶[0028-0029]; and where the occurrence of R2 [R2 & R4], represented as Formula 2, has a C1-C10 alkyl group in R6 and R7 of Formula 2, indicated in the abstract/overview}); wherein the composition further comprises 0 to 15 parts by weight mineral oil and 0 to 15 parts by weight colorant (Shawn: ¶[00127] indicates where the composition further comprises 0 to 15 parts by weight mineral oil and 0 to 15 parts by weight colorant {10 to 18 weight percent of a melt kneaded blend comprising hydrogenated block copolymer, an ethylene-propylene copolymer, and mineral oil; 0.1 to 2 weight percent of a colorant}); and wherein the composition comprises 0 to 5 parts by weight total of any components other than the poly(phenylene ether), the hydrogenated block copolymer, the polypropylene, the polybutene, the flame retardant, the ultraviolet absorbing agent, the mineral oil, and the colorant (Shan: in ¶[00127] indicates a composition comprises 0 to 5 parts by weight total of any components other than the poly(phenylene ether), the hydrogenated block copolymer, the polypropylene, the polybutene, the flame retardant, the ultraviolet absorbing agent, the mineral oil, and the colorant {composition comprised of 0.8 to 1.2 weight percentage of an antioxidant that is other than poly(phenylene ether), the hydrogenated block copolymer, the polypropylene, the polybutene, the flame retardant, the ultraviolet absorbing agent, the mineral oil, and the colorant).

Claims 12, 13, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Shan, in view of Koji, as evidenced by Wataru.
Regarding claim 12, Shan discloses a jacketed cable comprising a conductor, insulation surrounding the conductor (Title & ¶[0001] & claim 1 is understood to indicate a  jacketed cable that comprises a conductor {wire}, an insulation surrounding the conductor, and a jacket surrounding the insulation), wherein the jacket comprises a composition (claims 1-10 indicate a jacket composition) comprising: 15 to 40 parts by weight of a poly(phenylene ether) (claim 1 indicates  15 to 40 parts by weight of a poly(phenylene ether {20 to 40 weight percent of a poly(phenylene ether)}); 25 to 45 parts by weight of a hydrogenated block copolymer of an alkenyl aromatic monomer and a conjugated diene (claim 1 indicates 25 to 45 parts by weight of a hydrogenated block copolymer of an alkenyl aromatic monomer and a conjugated diene {25 to 50 weight percent of a hydrogenated block copolymer of an alkenyl aromatic compound and a conjugated diene}); 5 to 15 parts by weight of a polypropylene (claim 5 indicates 5 to 15 parts by weight of a polypropylene {4-8 weight percent of the polypropylene homopolymer}); 5 to 15 parts by weight of a polybutene having a number average molecular weight of 500 to 1500 grams/mole (¶[0042] and claim 1 indicates 5 to 15 parts by weight of a polybutene having a number average molecular weight of 500 to 1500 grams/mole {5 to 15 weight percent of a polybutene; where polybutene average molecular weight of about 800 AMU [800 grams/mole]}); 15 to 25 parts by weight of a flame retardant comprising aluminum tris(diethyl phosphinate) and melamine polyphosphate (claims 1 and 8 indicate 15 to 25 parts by weight of a flame retardant comprising aluminum tris(diethyl phosphinate) and melamine polyphosphate {claim 1 indicates 10 to 47 weight percent of a flame retardant; where claim 8 indicates the flame retardant is selected from the group consisting of melamine polyphosphate and aluminum tris(diethyl phosphinate) used in combination}); and 1 to 5 parts by weight of an ultraviolet absorbing agent comprising a bis(benzotriazole) compound (¶[0068] indicates benzotriazole-type UV absorber that with a benzotriazole core structure such as bis(benzotriazole) with CAS Name 2,2’-Methylene bis(6-(2H-benzotriazol-2-yl)-4-,1,1,3,3,tetramethylbutyl)phenol) with CAS Reg. No 103597-45-1 for Chiguard 5431 shown above; claim 10 indicates 1 to 5 parts by weight of an ultraviolet absorbing agent comprising a (benzotriazole) compound {0.1 to 5 percent of an anti-UV agent selected from the group consisting of benzotriazole-type anti-UV absorbers}); wherein all parts by weight are based on 100 parts by weight total of the poly(phenylene ether), the hydrogenated block copolymer, the polypropylene, the polybutene, and the flame retardant (claims 1 and 5 indicate where all parts by weight are based on 100 parts by weight total of the poly(phenylene ether) {20-40 weight percentage}, the hydrogenated block copolymer {25-50 weight percentage}, the polypropylene {4-8 weight percent}, the polybutene {5-15 weight percent}, and the flame retardant {10-47 weight percent}).
Shan discloses the claimed invention except an ultraviolet absorbing agent comprising a bis(benzotriazole) compound having the structure wherein R1 is hydrogen or methyl; and each occurrence of R2 is independently C4-C12 alkyl.
Koji discloses an ultraviolet absorbing agent comprising a bis(benzotriazole) compound having the structure wherein R1 is hydrogen or methyl; and each occurrence of R2 is independently C4-C12 alkyl (abstract/overview & claim 1 & ¶[0012_0022-0023_0028 & 0029 from the J-Plat Translation & Formulas 1-2_11_13 Reproduced above indicates  an ultraviolet absorbing agent comprising a bis(benzotriazole) compound of Formula 1 having the structure wherein R1 {A} is hydrogen or methyl; and each occurrence of R2 {R2 & R4} is independently C4-C12 alkyl {ultraviolet absorbing bisbenzotriazole compound represented by Formula 1 indicated in ¶[0012]; where R1 [A] can include a methyl group forming a methylene group, as evidence by Wataru in line 207 from the Espacenet Translation, indicated in ¶[0022] and in Formula 11  in ¶[0028-0029]; or where R1 [A]  can include hydrogen forming an amino group, indicated in ¶[0023] and Formula 13 in ¶[0028-0029]; and where the occurrence of R2 [R2 & R4], represented as Formula 2, has a C1-C10 alkyl group in R6 and R7 of Formula 2, indicated in the abstract/overview}).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate an ultraviolet absorbing agent comprising a bis(benzotriazole) compound having the structure wherein R1 is hydrogen or methyl; and each occurrence of R2 is independently C4-C12 alkyl into the composition of Shan. One would have been motivated in the composition of Shan and have the ultraviolet absorbing agent that is comprised of bis(benzotriazole) compound that has the structure where R1 is hydrogen or methyl and each occurrence of R2 is independently C4-C12 alkyl in order for the ultraviolet absorber, due to the high melting point and the high resistance to vapor deposition, not to bleed out or precipitate from the surface with time, and exhibit excellent weather resistance, as indicated by Koji in ¶[0003 & 0012], in the jacketed cable of Shan.

	Regarding claim 13, modified Shan discloses a jacketed cable, comprising 22 to 28 parts by weight of the poly(phenylene ether)(Shan: claim 1 indicates  22 to 28 parts by weight of a poly(phenylene ether {20 to 40 weight percent of a poly(phenylene ether)}); 33 to 43 parts by weight of the hydrogenated block copolymer (Shan: claim 1 indicates 33 to 43 parts by weight of a hydrogenated block copolymer {25 to 50 weight percent of a hydrogenated block copolymer}); 4 to 9 parts by weight of the polypropylene (Shan: claim 5 indicates 4 to 9 parts by weight of a polypropylene {4-8 weight percent of the polypropylene homopolymer}); 5 to 11 parts by weight of the polybutene (Sham: claim 1 discloses 5 to 11 parts by weight of a polybutene {5 to 15 weight percent of a polybutene}); 15 to 22 parts by weight of the flame retardant (Shan: claim 1 indicate 15 to 22 parts by weight of a flame retardant {claim 1 indicates 10 to 47 weight percent of a flame retardant}); and 1.5 to 4 parts by weight of the ultraviolet absorbing agent (Shan: claim 10 indicates 1.5 to 4 parts by weight of an ultraviolet absorbing agent comprising a (benzotriazole) compound {0.1 to 5 percent of an anti-UV agent}).

Regarding claim 14, modified Shan discloses a jacketed cable, wherein the poly(phenylene ether) is a poly(2,6-dimethyl-1,4-phenylene ether) having an intrinsic viscosity of 0.35 to 0.5 deciliter per gram (Shan: ¶[00127] indicates 20 to 25 weight percent of poly (2,6-dimethyl-l ,4-phenylene ether having an intrinsic viscosity of 0.4 to 0.5 deciliter per gram); wherein the 33 to 43 parts by weight of the hydrogenated block copolymer comprises 27 to 37 parts by weight of a polystyrene-poly(ethylene-butylene-styrene)-polystyrene tapered block copolymer (Shan: ¶[0026 & 00127] indicates where 33 to 43 parts by weight of the hydrogenated block copolymer comprises 27 to 37 parts by weight of a polystyrene-poly(ethylene-butylene-styrene)-polystyrene tapered block copolymer {25 to 45 weight percent of a hydrogenated block copolymer that comprises 20 to 28 weight percent of a polystyrene-poly(ethylene-butylene-styrene)- polystyrene (SEBS) triblock copolymer indicated in ¶[00127]; where hydrogenated block copolymer has a tapered linear structure indicated in ¶[0026]); wherein the composition comprises 0 to 5 parts by weight of any polyolefin other than the polypropylene and the polybutene (Shan: ¶[0035] indicates that polyolefin homopolymer may be selected from the group consisting of polyethylene & polypropylene & and polyisobutene, with a given the two alternatives in the groups of polyethylene and polyisobutene, then it would be reasonably not to choose polypropylene in the group for polyolefin homopolymer; ¶[0036] indicates polyolefin homopolymer is propylene homopolymer which is present in an amount of about 3 to about 15 weight percent based on the total weight of the composition); wherein the flame retardant consists of the aluminum tris(diethyl phosphinate) and the melamine polyphosphate (Shan: claim 8 indicate flame retardant comprising aluminum tris(diethyl phosphinate) and melamine polyphosphate {claim 8 indicates the flame retardant is selected from the group consisting of melamine polyphosphate and aluminum tris(diethyl phosphinate) used in combination}); wherein in the bis(benzotriazole) compound structure, R1 is hydrogen; and each occurrence of R2 is independently C6-C10 alkyl (Koji: abstract/overview & claim 1 & ¶[0012_0023_0028 & 0029] from the J-Plat Translation & Formulas 1-2_13 Reproduced above indicates  an ultraviolet absorbing agent comprising a bis(benzotriazole) compound of Formula 1 having the structure wherein R1 {A} is hydrogen; and each occurrence of R2 {R2 & R4} is independently C6-C10 alkyl {ultraviolet absorbing bisbenzotriazole compound represented by Formula 1 indicated in ¶[0012]; where R1 [A]  can include hydrogen forming an amino group, indicated in ¶[0023] and Formula 13 in ¶[0028-0029]; and where the occurrence of R2 [R2 & R4], represented as Formula 2, has a C1-C10 alkyl group in R6 and R7 of Formula 2, indicated in the abstract/overview}); wherein the composition further comprises 0 to 15 parts by weight mineral oil and 0 to 15 parts by weight colorant (Shawn: ¶[00127] indicates where the composition further comprises 0 to 15 parts by weight mineral oil and 0 to 15 parts by weight colorant {10 to 18 weight percent of a melt kneaded blend comprising hydrogenated block copolymer, an ethylene-propylene copolymer, and mineral oil; 0.1 to 2 weight percent of a colorant}); and wherein the composition comprises 0 to 5 parts by weight total of any components other than the poly(phenylene ether), the hydrogenated block copolymer, the polypropylene, the polybutene, the flame retardant, the ultraviolet absorbing agent, the mineral oil, and the colorant (Shan: in ¶[00127] indicates a composition comprises 0 to 5 parts by weight total of any components other than the poly(phenylene ether), the hydrogenated block copolymer, the polypropylene, the polybutene, the flame retardant, the ultraviolet absorbing agent, the mineral oil, and the colorant {composition comprised of 0.8 to 1.2 weight percentage of an antioxidant that is other than poly(phenylene ether), the hydrogenated block copolymer, the polypropylene, the polybutene, the flame retardant, the ultraviolet absorbing agent, the mineral oil, and the colorant).

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Shan, in view of Koji (evidenced by Wataru), as detailed in the rejection of claim 1 above, and in further view of Culligan et al. (WO2010030478A2 and Culligan hereinafter), as evidenced by He et al. (CN102337017A and He hereinafter).
Regarding claim 2, modified Shan discloses the invention except exhibiting a lightness value, L*, of at least 60, determined according to ASTM D2244, and a color change, Delta E*ab, less than or equal to 6, determined according to ASTM D4459 using a radiant exposure of 0.30 joules/meter2 at 340 nanometers, and an exposure time of 300 hour.
Culligan discloses exhibiting a lightness value, L*, of at least 60, determined according to ASTM D2244, and a color change, Delta E*ab, less than or equal to 6, determined according to ASTM D4459 using a radiant exposure of 0.30 joules/meter2 at 340 nanometers, and an exposure time of 300 hours (¶[0067 & 0100-0101] is understood to indicate a lightness value, L*, of at least 60, determined according to ASTM D2244, and a color change, Delta E*ab, less than or equal to 6, determined according to ASTM D4459 using a radiant exposure of 0.30 joules/meter2 at 340 nanometers, and an exposure time of 300 hours {CIELAB color shift, ΔE, less than or equal to 2 measured according to ASTM D2244 after 300 hours exposure to xenon arc exposure according to ASTM D4459 with a CIE lightness value, L* value of at least 70 measured according to ASTM D2244-05 indicated in ¶[0067]; where the UV stability of the compositions was tested according to ASTM D4459-99 with the procedure that used an exposure device obtained from Atlas as Ci4000 [ that has a 3500 watt lamp, a radiant exposure of 0.3 watts per square-meter (W/m2 ) [0.30 joules/m2] indicated in ¶[0100];  and where the testing according to ASTM D4459 uses wavelength of 340 nm, as evidenced by He in ¶[0076] from the Espacenet Translation}).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate exhibiting a lightness value, L*, of at least 60, determined according to ASTM D2244, and a color change, Delta E*ab, less than or equal to 6, determined according to ASTM D4459 using a radiant exposure of 0.30 joules/meter2 at 340 nanometers, and an exposure time of 300 hour into the composition of modified Shan. One would have been motivated in the composition of modified Shan and have the lightness value, L* of at least 60 that is determined according to ASTM D2244, and a color change of Delta E*ab to be less than or equal to 6, that is determined according to ASTM D4459 using a radiant exposure of 0.30 joules/meter2 at 340 nanometers with an exposure time of 300 hours in order to improve the stability to ultraviolet radiation, as indicated by Culligan in ¶[0067], in the composition of modified Shan.

Examiner’s Note
Specific ASTM Standards will not be given patentable weight since ASTM D2244-15a and ASTM D4459-12 are variable standards. D65 will not be given patentable weight since other phase of daylight illuminant can be used for ASTM D2244 testing and calculation procedures.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Masahiro et al. (JPH10138435A) discloses a bis(benzotriazole) compound having the structure according to Applicant’s claims 1 and 12.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GUILLERMO J EGOAVIL whose telephone number is (571)270-1325. The examiner can normally be reached Mon-Fri 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Thompson can be reached on (571) 272-2342. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GUILLERMO J EGOAVIL/Examiner, Art Unit 2847                                                                                                                                                                                                        
/TIMOTHY J THOMPSON/Supervisory Patent Examiner, Art Unit 2847